EXAMINER’S COMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record are WO 2012080948 A1 to OJHA et al., directed towards radiation therapy planning, and US 20120201421 A1 to Hartmann et al., directed towards a system for registering an image space to subject space. Although both references teach aspect of a fixation device, they fail to teach a method that includes the step of accessing a 3D model for the fixation device and thus fail to disclose or render obvious the steps of  registering the 3D model for the fixation device with image information regarding the fixation device to provide registered CT image information for a particular patient, using the registered CT image information for the particular patient to automatically segment the CT image information for the particular patient to provide segmented information for the particular patient, using the segmented information for the particular patient to prepare a radiation treatment plan for the particular patient and using the radiation treatment plan for the particular patient to administer therapeutic radiation to the particular patient. The prior art fail to disclose the features noted above, for this reason the method of claims 1-9 are allowed. Claim 10 is allowed for the same reason since the control circuit is configured to perform the method steps of claim 1 discussed above. For this reason, claims 10-18 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONIFACE NGATHI N whose telephone number is (571)270-7393. The examiner can normally be reached Mon. - Thurs. 5:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BONIFACE NGATHI N/Primary Examiner, Art Unit 3793